

Execution Version

INVESTOR’S RIGHTS AGREEMENT
 


 
 

--------------------------------------------------------------------------------

 
 



     
Page
1.
Definitions
1
     
2.
Registration Rights
5
 
2.1
Demand Registration
5
 
2.2
Company Registration
7
 
2.3
Underwriting Requirements
7
 
2.4
Obligations of the Company
8
 
2.5
Furnish Information
10
 
2.6
Expenses of Registration
10
 
2.7
Delay of Registration
10
 
2.8
Indemnification
10
 
2.9
Reports Under Exchange Act
12
 
2.10
Limitations on Subsequent Registration Rights
13
 
2.11
“Market Stand-off” Agreement
13
 
2.12
Restrictions on Transfer
14
 
2.13
Termination of Registration Rights
15
     
3.
Information Rights
15
 
3.1
Delivery of Financial Statements
15
 
3.2
Inspection
17
 
3.3
Termination of Information Rights
17
 
3.4
Confidentiality
17
     
4.
Rights to Future Stock Issuances
17
 
4.1
Right of Participation
17
 
4.2
Termination
18
     
5.
Intentionally Omitted.
18
     
6.
Miscellaneous
18
 
6.1
Successors and Assigns
18
 
6.2
Governing Law
19
 
6.3
Counterparts; Facsimile
19
 
6.4
Titles and Subtitles
19
 
6.5
Notices
19
 
6.6
Amendments and Waivers
19
 
6.7
Severability
20
 
6.8
Aggregation of Stock
20
 
6.9
Entire Agreement
20
 
6.10
Delays or Omissions
20

 


Schedule A
-
Schedule of Key Holders



 
 
i

--------------------------------------------------------------------------------

 

INVESTOR’S RIGHTS AGREEMENT
 
THIS INVESTOR’S RIGHTS AGREEMENT (the “Agreement”) is made as of the 25th day of
July, 2007, by and among Unity Business Networks, L.L.C., an Arizona limited
liability company (the “Company”), Zoom Technologies, Inc., a Delaware
corporation (the “Investor”), and each of the holders of the Company’s Common
Interests listed on Schedule A hereto, each of whom is referred to herein as a
“Key Holder”.
 
RECITALS
 
WHEREAS, the Company and the Investor are parties to the Series A Preferred
Share Purchase Agreement of even date herewith (the “Purchase Agreement”); and
 
WHEREAS, in order to induce the Company to enter into the Purchase Agreement and
to induce the Investor to invest funds in the Company pursuant to the Purchase
Agreement, the Investor and the Company hereby agree that this Agreement shall
govern the rights of the Investor to cause the Company to register Common Shares
issuable to the Investor, to receive certain information from the Company, and
to participate in future equity offerings by the Company, and shall govern
certain other matters as set forth in this Agreement.
 
AGREEMENT
 
NOW, THEREFORE, the parties hereby agree as follows:
 
1. Definitions. For purposes of this Agreement:
 
1.1 “Affiliate” means, with respect to any specified Person, any other Person
who, directly or indirectly, controls, is controlled by, or is under common
control with such Person, including without limitation any general partner,
manager, managing member, officer or director of such Person.
 
1.2 “Board of Managers” means the Board of Managers as such term is used in the
Operating Agreement.
 
1.3 “Common Interests” means the Common Shares in the Company representing
membership interests in the Company with the rights, preferences and privileges
as set forth in the Operating Agreement.
 
1.4 “Common Shares” means (i) for so long as the Company shall remain a limited
liability company, the Common Interests; or (ii) from and after such time as the
Company may convert into, or merge with, or otherwise become, a corporation, the
Conversion Stock.
 
1.5 “Conversion Stock” means any common stock or other capital stock of a
corporation into or with which the Company may be converted or merged in
connection with the change in form of the Company to a corporation and which is
received by the holders of the Common Interests in exchange for the Common
Interests in connection with such conversion or merger.
 
 
1

--------------------------------------------------------------------------------

 
 
1.6 “Damages” means any loss, damage, or liability (joint or several) to which a
party hereto may become subject under the Securities Act, the Exchange Act, or
other federal or state law, insofar as such loss, damage, or liability (or any
action in respect thereof) arises out of or is based upon (i) any untrue
statement or alleged untrue statement of a material fact contained in any
registration statement of the Company, including any preliminary prospectus or
final prospectus contained therein or any amendments or supplements thereto;
(ii) an omission or alleged omission to state therein a material fact required
to be stated therein, or necessary to make the statements therein not
misleading; or (iii) any violation or alleged violation by
the indemnifying party (or any of its agents or Affiliates) of the Securities
Act, the Exchange Act, any state securities law, or any rule or regulation
promulgated under the Securities Act, the Exchange Act, or any state securities
law.
 
1.7 “Derivative Securities” means any securities or rights convertible into, or
exercisable or exchangeable for (in each case, directly or indirectly), Common
Shares, including without limitation options and warrants.
 
1.8 “Exchange Act” means the Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated thereunder.
 
1.9 “Excluded Registration” means (i) a registration relating to the sale of
securities to employees of the Company or a subsidiary pursuant to a stock
option, stock purchase, or similar plan; (ii) a registration relating to an SEC
Rule 145 transaction; (iii) a registration on any form that does not include
substantially the same information as would be required to be included in a
registration statement covering the sale of the Registrable Securities; or (iv)
a registration in which the only Common Shares being registered are Common
Shares issuable upon conversion of debt securities that are also being
registered.
 
1.9 “Exempted Securities” means (i) Common Shares issued or issuable upon
conversion or exchange of any Derivative Securities outstanding on the date
hereof; (ii) Common Shares issued or issuable as a dividend or distribution on
Series A Preferred Shares; (iii) Common Shares issued or issuable by reason of a
dividend, stock split, split-up or other distribution on Common Shares; (iv)
Common Shares (or options with respect thereto), or other interests in the
Company issued or issuable to officers, employees or directors of, or
consultants or advisors to, the Corporation pursuant to a plan or arrangement
approved by the Board of Managers of the Company; (v) Common Shares issued
solely in consideration for the acquisition (whether by merger or otherwise) by
the Company or any of its subsidiaries of all or substantially all of the stock
or assets of any other entity approved by the Board of Managers of the Company;
and (vi) Common Shares, or warrants therefor, issued in connection with any
present or future borrowing, loan, line of credit, leasing or similar financing
arrangement approved by the Board of Managers of the Company.
 
1.10 “Form S-1” means such form under the Securities Act as in effect on the
date hereof or any successor registration form under the Securities Act
subsequently adopted by the SEC.
 
 
2

--------------------------------------------------------------------------------

 
 
1.11 “Form S-2” means such form under the Securities Act as in effect on the
date hereof or any successor registration form under the Securities Act
subsequently adopted by the SEC.
 
1.12 “Form S-3” means such form under the Securities Act as in effect on the
date hereof or any registration form under the Securities Act subsequently
adopted by the SEC that permits incorporation of substantial information by
reference to other documents filed by the Company with the SEC.
 
1.13 “GAAP” means generally accepted accounting principles in the United States.
 
1.14 “Holder” means any holder of Registrable Securities who is a party to this
Agreement.
 
1.15 “Immediate Family Member” means a child, stepchild, grandchild, parent,
stepparent, grandparent, spouse, sibling, mother-in-law, father-in-law,
son-in-law, daughter-in-law, brother-in-law, or sister-in-law, including
adoptive relationships, of a natural person referred to herein.
 
1.16 “Initiating Holders” means, collectively, Holders who properly initiate a
registration request under this Agreement.
 
1.17 “IPO” means the Company’s first underwritten public offering of its Common
Shares under the Securities Act.
 
1.17 “Key Holder Registrable Securities” means (i) the Common Shares held by the
Key Holders, and (ii) any Common Shares issued as (or issuable upon the
conversion or exercise of any warrant, right, or other security that is issued
as) a dividend or other distribution with respect to, or in exchange for or in
replacement of such shares.
 
1.18 “New Securities” means, collectively, equity securities of the Company,
whether or not currently authorized, as well as rights, options, or warrants to
purchase such equity securities, or securities of any type whatsoever that are,
or may become, convertible or exchangeable into or exercisable for such equity
securities.
 
1.19 “Operating Agreement” means the Second Amended and Restated Operating
Agreement of the Company, as the same may be further amended and/or restated
from time to time. 
 
1.20 “Person” means any individual, corporation, partnership, trust, limited
liability company, association or other entity.
 
1.21 “Qualified IPO” means an underwritten public offering of the Company’s
Common Shares under the Securities Act with an offering price per share of at
least $0.21 (subject to appropriate adjustment for stock splits, stock
dividends, combinations and other similar recapitalizations affecting such
shares) and resulting in aggregate proceeds in excess of $25 million.
 
 
3

--------------------------------------------------------------------------------

 
 
1.22 “Registrable Securities” means (i) the Common Shares issuable or issued
upon conversion of the Series A Preferred Shares; (ii) any Common Shares, or any
Common Shares issued or issuable (directly or indirectly) upon conversion and/or
exercise of any other securities of the Company, acquired by the Investors after
the date hereof; (iii) the Key Holder Registrable Securities, provided, however,
that such Key Holder Registrable Securities shall not be deemed Registrable
Securities and the Key Holders shall not be deemed Holders for the purposes of
Sections 2.10 and 6.6; and (iv) any Common Shares issued as (or issuable upon
the conversion or exercise of any warrant, right, or other security that is
issued as) a dividend or other distribution with respect to, or in exchange for
or in replacement of, the shares referenced in clauses (i) and (ii) above;
excluding in all cases, however, any Registrable Securities sold by a Person in
a transaction in which the applicable rights under this Agreement are not
assigned pursuant to Section 6.1, and excluding for purposes of Section 2 any
shares for which registration rights have terminated pursuant to Section 2.13 of
this Agreement.
 
1.23 “Registrable Securities then outstanding” means the number of shares or
membership interests, as applicable, determined by adding the number of shares
(or membership interests) of outstanding Common Shares that are Registrable
Securities and the number of shares (or membership interests) of Common Shares
issuable (directly or indirectly) pursuant to then exercisable and/or
convertible securities that are Registrable Securities.
 
1.24 “Restricted Securities” means the securities of the Company required to
bear the legend set forth in Section 2.12(b) hereof.
 
1.25 “SEC” means the Securities and Exchange Commission.
 
1.26 “SEC Rule 144” means Rule 144 promulgated by the SEC under the Securities
Act.
 
1.27 “SEC Rule 144(k)” means Rule 144(k) promulgated by the SEC under the
Securities Act.
 
1.28 “SEC Rule 145” means Rule 145 promulgated by the SEC under the Securities
Act. 
 
1.29 “Securities Act” means the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.
 
1.30 “Selling Expenses” means all underwriting discounts, selling commissions,
and stock transfer taxes applicable to the sale of Registrable Securities, and
fees and disbursements of counsel for any Holder, except for the fees and
disbursements of the Selling Holder Counsel borne and paid by the Company as
provided in Section 2.6.
 
1.31 “Series A Preferred Conversion Stock” means any preferred stock or other
capital stock of a corporation into or with which the Company may be converted
or merged in connection with the change in form of the Company to a corporation
and which is received by the holders of the Series A Preferred Interests in
exchange for the Series A Preferred Interests in connection with such conversion
or merger.
 
 
4

--------------------------------------------------------------------------------

 
 
1.32 “Series A Preferred Interests” means the Series A Preferred Shares of the
Company with the rights, preferences and privileges as set forth in the
Operating Agreement.
 
1.33 “Series A Preferred Shares” means (i) for so long as the Company shall
remain a limited liability company, the Series A Preferred Interests; or (ii)
from and after such time as the Company may convert into, or merge with or
otherwise become, a corporation, the Series A Preferred Conversion Stock.
 
At the time of the execution of this Agreement, the Company is a limited
liability company organized and existing under the laws of the State of Arizona.
Recognizing the possibility that the Company may later convert into or merge
with or otherwise change its legal form to a corporation under the laws of the
State of Arizona or other state or jurisdiction (whether in anticipation of or
in connection with the IPO or otherwise), the parties hereto have attempted to
draft this Agreement in such manner so that the provisions relating to ownership
interests in the Company are flexible enough to accommodate the differences in
terminology, rights, preferences, privileges, treatment under applicable law,
and the like, between a limited liability company and a corporation. It is the
parties’ intention that this Agreement and the defined and other terms hereof be
construed broadly with respect to this matter so as to preserve, extend and
apply the rights and obligations set forth herein as equally and similarly as
possible to both the limited liability company membership interests in the
Company held or to be held by the parties to this Agreement and to any shares of
capital stock which may be issued to the parties to this Agreement upon any
change in legal form of the Company to a corporation.
 
2. Registration Rights. The Company covenants and agrees as follows:
 
2.1 Demand Registration.
 
(a) Form S-1 Demand. If at any time after one hundred eighty (180) days after
the effective date of the registration statement for the IPO, the Company
receives a request from Holders (other than the Key Holders) of at least
twenty-five percent (25%) of the Registrable Securities then outstanding that
the Company file a Form S-1 registration statement with respect to an offering
with an anticipated aggregate offering price, net of Selling Expenses, of at
least $10 million, then the Company shall (i) within ten (10) days after the
date such request is given, give notice thereof (the “Demand Notice”) to all
Holders other than the Initiating Holders; and (ii) as soon as practicable, and
in any event within sixty (60) days after the date such request is given by the
Initiating Holders, file a Form S-1 registration statement under the Securities
Act covering all Registrable Securities that the Initiating Holders requested to
be registered and any additional Registrable Securities requested to be included
in such registration by any other Holders, as specified by notice given by each
such Holder to the Company within twenty (20) days of the date the Demand Notice
is given, and in each case, subject to the limitations of Section 2.1(c) and
Section 2.3.
 
(b) Form S-3 Demand. If at any time when it is eligible to use a Form S-3
registration statement, the Company receives a request from Holders of at least
thirty percent (30%) of the Registrable Securities then outstanding that the
Company file a Form S-3 registration statement with respect to outstanding
Registrable Securities of such Holders having an anticipated aggregate offering
price, net of Selling Expenses, of at least $1 million, then the Company shall
(i) within ten (10) days after the date such request is given, give a Demand
Notice to all Holders other than the Initiating Holders; and (ii) as soon as
practicable, and in any event within forty-five (45) days after the date such
request is given by the Initiating Holders, file a Form S-3 registration
statement under the Securities Act covering all Registrable Securities requested
to be included in such registration by any other Holders, as specified by notice
given by each such Holder to the Company within twenty (20) days of the date the
Demand Notice is given, and in each case, subject to the limitations of Section
2.1(c) and Section 2.3. 
 
 
5

--------------------------------------------------------------------------------

 
 
(c) Notwithstanding the foregoing obligations, if the Company furnishes to
Holders requesting a registration pursuant to this Section 2.1 a certificate
signed by the Company’s chief executive officer stating that in the good faith
judgment of the Company’s Board of Managers of the Company it would be
materially detrimental to the Company and its stockholders for such registration
statement to either become effective or remain effective for as long as such
registration statement otherwise would be required to remain effective, because
such action would (i) materially interfere with a significant acquisition,
corporate reorganization, or other similar transaction involving the Company;
(ii) require premature disclosure of material information that the Company has a
bona fide business purpose for preserving as confidential; or (iii) render the
Company unable to comply with requirements under the Securities Act or Exchange
Act, then the Company shall have the right to defer taking action with respect
to such filing, and any time periods with respect to filing or effectiveness
thereof shall be tolled correspondingly, for a period of not more than ninety
(90) days after the request of the Initiating Holders is given; provided,
however, that the Company may not invoke this right more than once in any twelve
(12) month period; and provided further that the Company shall not register any
securities for its own account or that of any other stockholder during such
ninety (90) day period other than an Excluded Registration.
 
(d) The Company shall not be obligated to effect, or to take any action to
effect, any registration pursuant to Section 2.1(a) (i) during the period that
is sixty (60) days before the Company’s good faith estimate of the date of
filing of, and ending on a date that is one hundred eighty (180) days after the
effective date of, a Company-initiated registration, provided, that the Company
is actively employing in good faith commercially reasonable efforts to cause
such registration statement to become effective; (ii) after the Company has
effected two registrations pursuant to Section 2.1(a); or (iii) if the
Initiating Holders propose to dispose of shares of Registrable Securities that
may be immediately registered on Form S-3 pursuant to a request made pursuant to
Section 2.1(b). The Company shall not be obligated to effect, or to take any
action to effect, any registration pursuant to Section 2.1(b) (i) during the
period that is thirty (30) days before the Company’s good faith estimate of the
date of filing of, and ending on a date that is ninety (90) days after the
effective date of, a Company-initiated registration, provided, that the Company
is actively employing in good faith commercially reasonable efforts to cause
such registration statement to become effective; or (ii) if the Company has
effected two registrations pursuant to Section 2.1(b) within the twelve (12)
month period immediately preceding the date of such request. A registration
shall not be counted as “effected” for purposes of this Section 2.1(d) until
such time as the applicable registration statement has been declared effective
by the SEC, unless the Initiating Holders withdraw their request for such
registration, elect not to pay the registration expenses therefor, and forfeit
their right to one demand registration statement pursuant to Section 2.6, in
which case such withdrawn registration statement shall be counted as “effected”
for purposes of this Section 2.1(d).  
 
 
6

--------------------------------------------------------------------------------

 
 
2.2 Company Registration. If the Company proposes to register (including, for
this purpose, a registration effected by the Company for stockholders other than
the Holders) any of its securities under the Securities Act in connection with
the public offering of such securities solely for cash (other than in an
Excluded Registration), the Company shall, at such time, promptly give each
Holder notice of such registration. Upon the request of each Holder given within
twenty (20) days after such notice is given by the Company, the Company shall,
subject to the provisions of Section 2.3, cause to be registered all of the
Registrable Securities that each such Holder has requested to be included in
such registration. The Company shall have the right to terminate or withdraw any
registration initiated by it under this Section 2.2 before the effective date of
such registration, whether or not any Holder has elected to include Registrable
Securities in such registration. The expenses (other than Selling Expenses) of
such withdrawn registration shall be borne by the Company in accordance with
Section 2.6.
 
2.3 Underwriting Requirements. 
 
(a) If, pursuant to Section 2.1, the Initiating Holders intend to distribute the
Registrable Securities covered by their request by means of an underwriting,
they shall so advise the Company as a part of their request made pursuant to
Section 2.1, and the Company shall include such information in the Demand
Notice. The underwriter(s) will be selected by the Company and shall be
reasonably acceptable to a majority in interest of the Initiating Holders. In
such event, the right of any Holder to include such Holder’s Registrable
Securities in such registration shall be conditioned upon such Holder’s
participation in such underwriting and the inclusion of such Holder’s
Registrable Securities in the underwriting to the extent provided herein. All
Holders proposing to distribute their securities through such underwriting shall
(together with the Company as provided in Section 2.4(e)) enter into an
underwriting agreement in customary form with the underwriter(s) selected for
such underwriting. Notwithstanding any other provision of this Section 2.3, if
the managing underwriter(s) advise(s) the Initiating Holders in writing that
marketing factors require a limitation on the number of shares to be
underwritten, then the Initiating Holders shall so advise all Holders of
Registrable Securities that otherwise would be underwritten pursuant hereto, and
the number of Registrable Securities that may be included in the underwriting
shall be allocated among such Holders of Registrable Securities, including the
Initiating Holders, in proportion (as nearly as practicable) to the number of
Registrable Securities owned by each Holder or in such other proportion as shall
mutually be agreed to by all such selling Holders; provided, however, (i) that
the number of Registrable Securities held by the Holders to be included in such
underwriting shall not be reduced unless all other securities are first entirely
excluded from the underwriting; and (ii) unless the holders of a majority in
interest of Series A Preferred Shares consent otherwise in writing, any
Registrable Securities which are not Key Holder Registrable Securities will not
be excluded from such underwriting unless all Key Holder Registrable Securities
are first excluded from such offering. To facilitate the allocation of shares in
accordance with the above provisions, the Company or the underwriters may round
the number of shares allocated to any Holder to the nearest 100 shares. 
 
(b) In connection with any offering involving an underwriting of shares of the
Company’s capital stock pursuant to Section 2.2, the Company shall not be
required to include any of the Holders’ Registrable Securities in such
underwriting unless the Holders accept the terms of the underwriting as agreed
upon between the Company and its underwriters, and then only in such quantity as
the underwriters in their sole discretion determine will not jeopardize the
success of the offering by the Company. If the total number of securities,
including Registrable Securities, requested by stockholders to be included in
such offering exceeds the number of securities to be sold (other than by the
Company) that the underwriters in their reasonable discretion determine is
compatible with the success of the offering, then the Company shall be required
to include in the offering only that number of such securities, including
Registrable Securities, which the underwriters and the Company in their sole
discretion determine will not jeopardize the success of the offering. If the
underwriters determine that less than all of the Registrable Securities
requested to be registered can be included in such offering, then the
Registrable Securities that are included in such offering shall be allocated
among the selling Holders in proportion (as nearly as practicable to) the number
of Registrable Securities owned by each selling Holder or in such other
proportions as shall mutually be agreed to by all such selling Holders. To
facilitate the allocation of shares in accordance with the above provisions, the
Company or the underwriters may round the number of shares allocated to any
Holder to the nearest 100 shares. Notwithstanding the foregoing, in no event
shall (i) the number of Registrable Securities included in the offering be
reduced unless all other securities (other than securities to be sold by the
Company) are first entirely excluded from the offering, or (ii) the number of
Registrable Securities included in the offering be reduced below thirty percent
(30%) of the total number of securities included in such offering, unless such
offering is the IPO, in which case the selling Holders may be excluded further
if the underwriters make the determination described above and no other
stockholder’s securities are included in such offering or (iii)  notwithstanding
(ii) above, unless the holders of a majority in interest of Series A Preferred
Shares consent otherwise in writing, any Registrable Securities which are not
Key Holder Registrable Securities be excluded from such underwriting unless all
Key Holder Registrable Securities are first excluded from such offering. For
purposes of the provision in this Section 2.3(b) concerning apportionment, for
any selling Holder that is a partnership, limited liability company, or
corporation, the partners, members, retired partners, retired members,
stockholders, and Affiliates of such Holder, or the estates and Immediate Family
Members of any such partners, retired partners, members, and retired members and
any trusts for the benefit of any of the foregoing Persons, shall be deemed to
be a single “selling Holder,” and any pro rata reduction with respect to such
“selling Holder” shall be based upon the aggregate number of Registrable
Securities owned by all Persons included in such “selling Holder,” as defined in
this sentence.
 
 
7

--------------------------------------------------------------------------------

 
 
2.4 Obligations of the Company. Whenever required under this Section 2 to effect
the registration of any Registrable Securities, the Company shall, as
expeditiously as reasonably possible:
 
(a) prepare and file with the SEC a registration statement with respect to such
Registrable Securities and use its commercially reasonable efforts to cause such
registration statement to become effective and, upon the request of the Holders
of a majority of the Registrable Securities registered thereunder, keep such
registration statement effective for a period of up to one hundred twenty (120)
days or, if earlier, until the distribution contemplated in the registration
statement has been completed; provided, however, that (i) such one hundred
twenty (120) day period shall be extended for a period of time equal to the
period the Holder refrains, at the request of an underwriter of Common Shares
(or other securities) of the Company, from selling any securities included in
such registration, and (ii) in the case of any registration of Registrable
Securities on Form S-3 that are intended to be offered on a continuous or
delayed basis, subject to compliance with applicable SEC rules, such one hundred
twenty (120) day period shall be extended for up to an additional ninety (90)
days, if necessary, to keep the registration statement effective until all such
Registrable Securities are sold;
 
 
8

--------------------------------------------------------------------------------

 
 
(b) prepare and file with the SEC such amendments and supplements to such
registration statement, and the prospectus used in connection with such
registration statement, as may be necessary to comply with the Securities Act in
order to enable the disposition of all securities covered by such registration
statement;
 
(c) furnish to the selling Holders such numbers of copies of a prospectus,
including a preliminary prospectus, as required by the Securities Act, and such
other documents as the Holders may reasonably request in order to facilitate
their disposition of their Registrable Securities;
 
(d) use its commercially reasonable efforts to register and qualify the
securities covered by such registration statement under such other securities or
blue-sky laws of such jurisdictions as shall be reasonably requested by the
selling Holders; provided that the Company shall not be required to qualify to
do business or to file a general consent to service of process in any such
states or jurisdictions, unless the Company is already subject to service in
such jurisdiction and except as may be required by the Securities Act;
 
(e) in the event of any underwritten public offering, enter into and perform its
obligations under an underwriting agreement, in usual and customary form, with
the underwriter(s) of such offering;
 
(f) use its commercially reasonable efforts to cause all such Registrable
Securities covered by such registration statement to be listed on a national
securities exchange or trading system and each securities exchange and trading
system (if any) on which similar securities issued by the Company are then
listed;
 
(g) provide a transfer agent and registrar for all Registrable Securities
registered pursuant to this Agreement and provide a CUSIP number for all such
Registrable Securities, in each case not later than the effective date of such
registration;
 
(h) promptly make available for inspection by the selling Holders, any managing
underwriter(s) participating in any disposition pursuant to such registration
statement, and any attorney or accountant or other agent retained by any such
underwriter or selected by the selling Holders, all financial and other records,
pertinent corporate documents, and properties of the Company, and cause the
Company’s officers, directors, employees, and independent accountants to supply
all information reasonably requested by any such seller, underwriter, attorney,
accountant, or agent, in each case, as necessary or advisable to verify the
accuracy of the information in such registration statement and to conduct
appropriate due diligence in connection therewith;
 
(i) notify each selling Holder, promptly after the Company receives notice
thereof, of the time when such registration statement has been declared
effective or a supplement to any prospectus forming a part of such registration
statement has been filed; and
 
 
9

--------------------------------------------------------------------------------

 
 
(j) after such registration statement becomes effective, notify each selling
Holder of any request by the SEC that the Company amend or supplement such
registration statement or prospectus.
 
2.5 Furnish Information. It shall be a condition precedent to the obligations of
the Company to take any action pursuant to this Section 2 with respect to the
Registrable Securities of any selling Holder that such Holder shall furnish to
the Company such information regarding itself, the Registrable Securities held
by it, and the intended method of disposition of such securities as is
reasonably required to effect the registration of such Holder’s Registrable
Securities.
 
2.6 Expenses of Registration. All expenses (other than Selling Expenses)
incurred in connection with registrations, filings, or qualifications pursuant
to Section 2, including all registration, filing, and qualification fees;
printers’ and accounting fees; fees and disbursements of counsel for the
Company; and the reasonable fees and disbursements, not to exceed $15,000, of
one counsel for the selling Holders (“Selling Holder Counsel”), shall be borne
and paid by the Company; provided, however, that the Company shall not be
required to pay for any expenses of any registration proceeding begun pursuant
to Section 2.1 if the registration request is subsequently withdrawn at the
request of the Holders of a majority of the Registrable Securities to be
registered (in which case all selling Holders shall bear such expenses pro rata
based upon the number of Registrable Securities that were to be included in the
withdrawn registration), unless the Holders of a majority of the Registrable
Securities agree to forfeit their right to one registration pursuant to Section
2.1(a) or Section 2.1(b), as the case may be; provided further that if, at the
time of such withdrawal, the Holders shall have learned of a material adverse
change in the condition, business, or prospects of the Company from that known
to the Holders at the time of their request and have withdrawn the request with
reasonable promptness after learning of such information then the Holders shall
not be required to pay any of such expenses and shall not forfeit their right to
one registration pursuant to Section 2.1(a) or Section 2.1(b). All Selling
Expenses relating to Registrable Securities registered pursuant to this Section
2 shall be borne and paid by the Holders pro rata on the basis of the number of
Registrable Securities registered on their behalf. 
 
2.7 Delay of Registration. No Holder shall have any right to obtain or seek an
injunction restraining or otherwise delaying any registration pursuant to this
Agreement as the result of any controversy that might arise with respect to the
interpretation or implementation of this Section 2.
 
2.8 Indemnification. If any Registrable Securities are included in a
registration statement under this Section 2:
 
(a) To the extent permitted by law, the Company will indemnify and hold harmless
each selling Holder, and the partners, members, officers, directors, and
stockholders of each such Holder; legal counsel and accountants for each such
Holder; any underwriter (as defined in the Securities Act) for each such Holder;
and each Person, if any, who controls such Holder or underwriter within the
meaning of the Securities Act or the Exchange Act, against any Damages, and the
Company will pay to each such Holder, underwriter, controlling Person, or other
aforementioned Person any legal or other expenses reasonably incurred thereby in
connection with investigating or defending any claim or proceeding from which
Damages may result, as such expenses are incurred; provided, however, that the
indemnity agreement contained in this Section 2.8(a) shall not apply to amounts
paid in settlement of any such claim or proceeding if such settlement is
effected without the consent of the Company, which consent shall not be
unreasonably withheld, nor shall the Company be liable for any Damages to the
extent that they arise out of or are based upon actions or omissions made in
reliance upon and in conformity with written information furnished by or on
behalf of any such Holder, underwriter, controlling Person, or other
aforementioned Person expressly for use in connection with such registration.
 
 
10

--------------------------------------------------------------------------------

 
 
(b) To the extent permitted by law, each selling Holder, severally and not
jointly, will indemnify and hold harmless the Company, and each of its
directors, each of its officers who has signed the registration statement, each
Person (if any), who controls the Company within the meaning of the Securities
Act, legal counsel and accountants for the Company, any underwriter (as defined
in the Securities Act), any other Holder selling securities in such registration
statement, and any controlling Person of any such underwriter or other Holder,
against any Damages, in each case only to the extent that such Damages arise out
of or are based upon actions or omissions made in reliance upon and in
conformity with written information furnished by or on behalf of such selling
Holder expressly for use in connection with such registration; and each such
selling Holder will pay to the Company and each other aforementioned Person any
legal or other expenses reasonably incurred thereby in connection with
investigating or defending any claim or proceeding from which Damages may
result, as such expenses are incurred; provided, however, that the indemnity
agreement contained in this Section 2.8(b) shall not apply to amounts paid in
settlement of any such claim or proceeding if such settlement is effected
without the consent of the Holder, which consent shall not be unreasonably
withheld; and provided further that in no event shall the aggregate amounts
payable by any Holder by way of indemnity or contribution under Sections 2.8(b)
and 2.8(d) exceed the proceeds from the offering received by such Holder (net of
any Selling Expenses paid by such Holder), except in the case of fraud or
willful misconduct by such Holder.
 
(c) Promptly after receipt by an indemnified party under this Section 2.8 of
notice of the commencement of any action (including any governmental action) for
which a party may be entitled to indemnification hereunder, such indemnified
party will, if a claim in respect thereof is to be made against any indemnifying
party under this Section 2.8, give the indemnifying party notice of the
commencement thereof. The indemnifying party shall have the right to participate
in such action and, to the extent the indemnifying party so desires, participate
jointly with any other indemnifying party to which notice has been given, and to
assume the defense thereof with counsel mutually satisfactory to the parties;
provided, however, that an indemnified party (together with all other
indemnified parties that may be represented without conflict by one counsel)
shall have the right to retain one separate counsel, with the fees and expenses
to be paid by the indemnifying party, if representation of such indemnified
party by the counsel retained by the indemnifying party would be inappropriate
due to actual or potential differing interests between such indemnified party
and any other party represented by such counsel in such action. The failure to
give notice to the indemnifying party within a reasonable time of the
commencement of any such action shall relieve such indemnifying party of any
liability to the indemnified party under this Section 2.8, to the extent that
such failure materially prejudices the indemnifying party’s ability to defend
such action. The failure to give notice to the indemnifying party will not
relieve it of any liability that it may have to any indemnified party otherwise
than under this Section 2.8.
 
 
11

--------------------------------------------------------------------------------

 
 
(d) To provide for just and equitable contribution to joint liability under the
Securities Act in any case in which either (i) any party otherwise entitled to
indemnification hereunder makes a claim for indemnification pursuant to this
Section 2.8 but it is judicially determined (by the entry of a final judgment or
decree by a court of competent jurisdiction and the expiration of time to appeal
or the denial of the last right of appeal) that such indemnification may not be
enforced in such case, notwithstanding the fact that this Section 2.8 provides
for indemnification in such case, or (ii) contribution under the Securities Act
may be required on the part of any party hereto for which indemnification is
provided under this Section 2.8, then, and in each such case, such parties will
contribute to the aggregate losses, claims, damages, liabilities, or expenses to
which they may be subject (after contribution from others) in such proportion as
is appropriate to reflect the relative fault of each of the indemnifying party
and the indemnified party in connection with the statements, omissions, or other
actions that resulted in such loss, claim, damage, liability, or expense, as
well as to reflect any other relevant equitable considerations. The relative
fault of the indemnifying party and of the indemnified party shall be determined
by reference to, among other things, whether the untrue or allegedly untrue
statement of a material fact, or the omission or alleged omission of a material
fact, relates to information supplied by the indemnifying party or by the
indemnified party and the parties’ relative intent, knowledge, access to
information, and opportunity to correct or prevent such statement or omission;
provided, however, that, in any such case, (x) no Holder will be required to
contribute any amount in excess of the public offering price of all such
Registrable Securities offered and sold by such Holder pursuant to such
registration statement, and (y) no Person guilty of fraudulent misrepresentation
(within the meaning of Section 11(f) of the Securities Act) will be entitled to
contribution from any Person who was not guilty of such fraudulent
misrepresentation; and provided further that in no event shall a Holder’s
liability pursuant to this Section 2.8(d), when combined with the amounts paid
or payable by such Holder pursuant to Section 2.8(b), exceed the proceeds from
the offering received by such Holder (net of any Selling Expenses paid by such
Holder), except in the case of willful misconduct or fraud by such Holder.
 
(e) Notwithstanding the foregoing, to the extent that the provisions on
indemnification and contribution contained in the underwriting agreement entered
into in connection with the underwritten public offering are in conflict with
the foregoing provisions, the provisions in the underwriting agreement shall
control.
 
(f) Unless otherwise superseded by an underwriting agreement entered into in
connection with the underwritten public offering, the obligations of the Company
and Holders under this Section 2.8 shall survive the completion of any offering
of Registrable Securities in a registration under this Section 2, and otherwise
shall survive the termination of this Agreement. 
 
2.9 Reports Under Exchange Act. With a view to making available to the Holders
the benefits of SEC Rule 144 and any other rule or regulation of the SEC that
may at any time permit a Holder to sell securities of the Company to the public
without registration or pursuant to a registration on Form S-3, the Company
shall:
 
 
12

--------------------------------------------------------------------------------

 
 
(a) make and keep available adequate current public information, as those terms
are understood and defined in SEC Rule 144, at all times after the effective
date of the registration statement filed by the Company for the IPO;
 
(b) use commercially reasonable efforts to file with the SEC in a timely manner
all reports and other documents required of the Company under the Securities Act
and the Exchange Act (at any time after the Company has become subject to such
reporting requirements); and
 
(c) furnish to any Holder, so long as the Holder owns any Registrable
Securities, forthwith upon request (i) to the extent accurate, a written
statement by the Company that it has complied with the reporting requirements of
SEC Rule 144 (at any time after ninety (90) days after the effective date of the
registration statement filed by the Company for the IPO), the Securities Act,
and the Exchange Act (at any time after the Company has become subject to such
reporting requirements), or that it qualifies as a registrant whose securities
may be resold pursuant to Form S-3 (at any time after the Company so qualifies);
(ii) a copy of the most recent annual or quarterly report of the Company and
such other reports and documents so filed by the Company; and (iii) such other
information as may be reasonably requested in availing any Holder of any rule or
regulation of the SEC that permits the selling of any such securities without
registration (at any time after the Company has become subject to the reporting
requirements under the Exchange Act) or pursuant to Form S-3 (at any time after
the Company so qualifies to use such form).
 
2.10 Limitations on Subsequent Registration Rights. From and after the date of
this Agreement, the Company shall not, without the prior written consent of the
Holders of a majority of the Series A Preferred Shares then outstanding, enter
into any agreement with any holder or prospective holder of any securities of
the Company that (i) would allow such holder or prospective holder (i) to
include such securities in any registration unless, under the terms of such
agreement, such holder or prospective holder may include such securities in any
such registration only to the extent that the inclusion of such securities will
not reduce the number of the Registrable Securities of the Holders that are
included.
 
2.11 “Market Stand-off” Agreement. Each Holder hereby agrees that it will not,
without the prior written consent of the managing underwriter, during the period
commencing on the date of the final prospectus relating to the registration by
the Company for its own behalf of shares of its Common Shares or any other
equity securities under the Securities Act on a registration statement relating
to the IPO, and ending on the date specified by the Company and the managing
underwriter (such period not to exceed one hundred eighty (180) days, which
period may be extended upon the request of the managing underwriter, to the
extent required by any NASD rules, for an additional period of up to fifteen
(15) days if the Company issues or proposes to issue an earnings or other public
release within fifteen (15) days of the expiration of the 180-day lockup
period, (i) lend; offer; pledge; sell; contract to sell; sell any option or
contract to purchase; purchase any option or contract to sell; grant any option,
right, or warrant to purchase; or otherwise transfer or dispose of, directly or
indirectly, any Common Shares or any securities convertible into or exercisable
or exchangeable (directly or indirectly) for Common Shares held
immediately before the effective date of the registration statement for such
offering or (ii) enter into any swap or other arrangement that transfers to
another, in whole or in part, any of the economic consequences of ownership of
such securities, whether any such transaction described in clause (i) or (ii)
above is to be settled by delivery of Common Shares or other securities, in
cash, or otherwise. The foregoing provisions of this Section 2.11 shall apply
only to the IPO, shall not apply to the sale of any shares to an underwriter
pursuant to an underwriting agreement, and shall be applicable to the Holders
only if all officers and directors are subject to the same restrictions and the
Company uses commercially reasonable efforts to obtain a similar agreement from
all stockholders individually owning more than one percent (1%) of the Company’s
outstanding Common Shares. The underwriters in connection with such registration
are intended third-party beneficiaries of this Section 2.11 and shall have the
right, power, and authority to enforce the provisions hereof as though they were
a party hereto. Each Holder further agrees to execute such agreements as may be
reasonably requested by the underwriters in connection with such registration
that are consistent with this Section 2.11 or that are necessary to give further
effect thereto. Any discretionary waiver or termination of the restrictions of
any or all of such agreements by the Company or the underwriters shall apply pro
rata to all Holders subject to such agreements, based on the number of shares
subject to such agreements. 
 
 
13

--------------------------------------------------------------------------------

 
 
2.12 Restrictions on Transfer. 
 
(a) The Series A Preferred Shares and the Registrable Securities shall not be
sold, pledged, or otherwise transferred, and the Company shall not recognize and
shall issue stop-transfer instructions to its transfer agent with respect to any
such sale, pledge, or transfer, except upon the conditions specified in this
Agreement, which conditions are intended to ensure compliance with the
provisions of the Securities Act. A transferring Holder will cause any proposed
purchaser, pledgee, or transferee of the Series A Preferred Shares and the
Registrable Securities held by such Holder to agree to take and hold such
securities subject to the provisions and upon the conditions specified in this
Agreement.
 
(b) Any certificate or instrument representing (i) the Series A Preferred
Shares, (ii) the Registrable Securities, and (iii) any other securities issued
in respect of the securities referenced in clauses (i) and (ii), upon any stock
split, stock dividend, recapitalization, merger, consolidation, or similar
event, shall (unless otherwise permitted by the provisions of Section 2.12(c))
be stamped or otherwise imprinted with a legend substantially in the following
form:
 
THE SECURITIES REPRESENTED HEREBY HAVE BEEN ACQUIRED FOR INVESTMENT AND HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933. SUCH SHARES MAY NOT BE SOLD,
PLEDGED, OR TRANSFERRED IN THE ABSENCE OF SUCH REGISTRATION OR A VALID EXEMPTION
FROM THE REGISTRATION AND PROSPECTUS DELIVERY REQUIREMENTS OF SAID ACT.
 
THE SECURITIES REPRESENTED HEREBY MAY BE TRANSFERRED ONLY IN ACCORDANCE WITH THE
TERMS OF AN AGREEMENT BETWEEN THE COMPANY AND THE STOCKHOLDER, A COPY OF WHICH
IS ON FILE WITH THE SECRETARY OF THE COMPANY.
 
 
14

--------------------------------------------------------------------------------

 
 
The Holders consent to the Company making a notation in its records and giving
instructions to any transfer agent of the Restricted Securities in order to
implement the restrictions on transfer set forth in this Section 2.12.
 
(c) The holder of each certificate representing Restricted Securities, by
acceptance thereof, agrees to comply in all respects with the provisions of this
Section 2. Before any proposed sale, pledge, or transfer of any Restricted
Securities, unless there is in effect a registration statement under the
Securities Act covering the proposed transaction, the Holder thereof shall give
notice to the Company of such Holder’s intention to effect such sale, pledge, or
transfer. Each such notice shall describe the manner and circumstances of the
proposed sale, pledge, or transfer in sufficient detail and, if reasonably
requested by the Company, shall be accompanied at such Holder’s expense by
either (i) a written opinion of legal counsel who shall, and whose legal opinion
shall, be reasonably satisfactory to the Company, addressed to the Company, to
the effect that the proposed transaction may be effected without registration
under the Securities Act; (ii) a “no action” letter from the SEC to the effect
that the proposed sale, pledge, or transfer of such Restricted Securities
without registration will not result in a recommendation by the staff of the SEC
that action be taken with respect thereto; or (iii) any other evidence
reasonably satisfactory to counsel to the Company to the effect that the
proposed sale, pledge, or transfer of the Restricted Securities may be effected
without registration under the Securities Act, whereupon the Holder of such
Restricted Securities shall be entitled to sell, pledge, or transfer such
Restricted Securities in accordance with the terms of the notice given by the
Holder to the Company. The Company will not require such a legal opinion or “no
action” letter (x) in any transaction in compliance with SEC Rule 144 or (y) in
any transaction in which such Holder distributes Restricted Securities to an
Affiliate of such Holder for no consideration; provided that each transferee
agrees in writing to be subject to the terms of this Section 2.12. Each
certificate or instrument evidencing the Restricted Securities transferred as
above provided shall bear, except if such transfer is made pursuant to SEC
Rule 144, the appropriate restrictive legend set forth in Section 2.12(b),
except that such certificate shall not bear such restrictive legend if, in the
opinion of counsel for such Holder and the Company, such legend is not required
in order to establish compliance with any provisions of the Securities Act.
 
2.13 Termination of Registration Rights. The right of any Holder to request
registration or inclusion of Registrable Securities in any registration pursuant
to Section 2.1 or Section 2.2 shall terminate upon the earliest to occur of:
 
(a) the closing of a Liquidation Event, as such term is defined in the Operating
Agreement;
 
(b) when all of such Holder’s Registrable Securities could be sold within any
ninety (90) day period under SEC Rule 144; and
 
(c) the fifth anniversary of the Qualified IPO.
 
3. Information Rights.
 
3.1 Delivery of Financial Statements.  The Company shall deliver to the
Investor:
 
 
15

--------------------------------------------------------------------------------

 
 
(a) as soon as practicable, but in any event within ninety (90) days (120 days
in the case of fiscal year 2007) after the end of each fiscal year of the
Company, (i) a balance sheet as of the end of such year, (ii) statements of
income and of cash flows for such year; and (iii) a statement of stockholders’
equity (or, for such periods as the Company shall be organized as a limited
liability company, statement of changes in member’s capital accounts, or similar
statement), all such financial statements audited and certified by independent
public accountants selected by the Company and reasonably acceptable to the
Investor; 
 
(b) as soon as practicable, but in any event within forty-five (45) days after
the end of each of the first three (3) quarters of each fiscal year of the
Company, unaudited statements of income and of cash flows for such fiscal
quarter, and an unaudited balance sheet and an unaudited statement of
stockholders’ equity (or, for such periods as the Company shall be organized as
a limited liability company, statement of changes in member’s capital accounts,
or similar statement) as of the end of such fiscal quarter, all prepared in
accordance with GAAP (except that such financial statements may (i) be subject
to normal year-end audit adjustments and (ii) not contain all notes thereto that
may be required in accordance with GAAP);
 
(c) as soon as practicable, but in any event within thirty (30) days of the end
of each month, an unaudited income statement and statement of cash flows for
such month, and an unaudited balance sheet and an unaudited statement of
stockholders’ equity (or, for such periods as the Company shall be organized as
a limited liability company, statement of changes in member’s capital accounts,
or similar statement) as of the end of such month, all prepared in accordance
with GAAP (except that such financial statements may (i) be subject to normal
year-end audit adjustments and (ii) not contain all notes thereto that may be
required in accordance with GAAP);
 
(d) such other information relating to the financial condition, business,
prospects, or corporate affairs of the Company as the Investor may from time to
time reasonably request; provided, however, that the Company shall not be
obligated under this Section 3.1(d) to provide information (i) that the Company
reasonably determines in good faith to be a trade secret or confidential
information (unless covered by an enforceable confidentiality agreement, in form
acceptable to the Company) or (ii) the disclosure of which would adversely
affect the attorney-client privilege between the Company and its counsel. 
 
If, for any period, the Company has any subsidiary whose accounts are
consolidated with those of the Company, then in respect of such period the
financial statements delivered pursuant to the foregoing sections shall be the
consolidated and consolidating financial statements of the Company and all such
consolidated subsidiaries. 
 
Notwithstanding anything else in this Section 3.1 to the contrary, the Company
may cease providing the information set forth in this Section 3.1 during the
period starting with the date thirty (30) days before the Company’s good-faith
estimate of the date of filing of a registration statement if it reasonably
concludes it must do so to comply with the SEC rules applicable to such
registration statement and related offering; provided that the Company’s
covenants under this Section 3.1 shall be reinstated at such time as the Company
is no longer actively employing its commercially reasonable efforts to cause
such registration statement to become effective.
 
 
16

--------------------------------------------------------------------------------

 
 
3.2 Inspection. The Company shall permit the Investor, at the Investor’s
expense, to visit and inspect the Company’s properties; examine its books of
account and records; and discuss the Company’s affairs, finances, and accounts
with its officers, during normal business hours of the Company as may be
reasonably requested by the Investor; provided, however, that the Company shall
not be obligated pursuant to this Section 3.2 to provide access to any
information that it reasonably and in good faith considers to be a trade secret
or confidential information (unless covered by an enforceable confidentiality
agreement, in form acceptable to the Company) or the disclosure of which would
adversely affect the attorney-client privilege between the Company and its
counsel. 
 
3.3 Termination of Information Rights. The covenants set forth in Section 3.1,
Section 3.2, and Section 3.3 shall terminate and be of no further force or
effect (i) immediately before the consummation of the IPO, (ii) when the Company
first becomes subject to the periodic reporting requirements of Section 12(g) or
15(d) of the Exchange Act, (iii) upon the occurrence of a Liquidation Event (as
such term is defined in the Operating Agreement), or (iv) upon the conversion of
the Series A Preferred Shares into Common Shares (as set forth in the Operating
Agreement), whichever event occurs first. 
 
3.4 Confidentiality. The Investor agrees that it will keep confidential and will
not disclose, divulge, or use for any purpose (other than to monitor its
investment in the Company and to evaluate its option to purchase the balance of
the Company) any confidential information obtained from the Company pursuant to
the terms of this Agreement (including notice of the Company’s intention to file
a registration statement), unless such confidential information (a) is known or
becomes known to the public in general (other than as a result of a breach of
this Section 3.4 by the Investor), (b) is or has been independently developed or
conceived by the Investor without use of the Company’s confidential information,
or (c) is or has been made known or disclosed to the Investor by a third party
without a breach of any obligation of confidentiality such third party may have
to the Company; provided, however, that the Investor may disclose confidential
information (i) to its attorneys, accountants, consultants, and other
professionals to the extent necessary to obtain their services in connection
with monitoring its investment in the Company and to evaluate its option to
purchase the balance of the Company; (ii) to any prospective purchaser of any
Registrable Securities from the Investor, if such prospective purchaser agrees
to be bound by the provisions of this Section 3.4; (iii) to any Affiliate,
partner, member, stockholder, or wholly owned subsidiary of such Investor in the
ordinary course of business, provided that the Investor informs such Person that
such information is confidential and directs such Person to maintain the
confidentiality of such information; or (iv) as may otherwise be required by
law, provided that the Investor promptly notifies the Company of such disclosure
and takes reasonable steps to minimize the extent of any such required
disclosure. 
 
4. Rights to Future Stock Issuances. 
 
4.1 Right of Participation. Subject to the terms and conditions of this Section
4.1 and applicable securities laws, if the Company proposes to offer or sell any
New Securities, the Company shall also offer the Investor the right to
participate in the purchase of such New Securities. The Investor shall be
entitled to apportion the right of participation hereby granted to it among
itself and its Affiliates in such proportions as it deems appropriate.
 
 
17

--------------------------------------------------------------------------------

 
 
(a) At any time before or within thirty (30) days after the issuance of New
Securities, the Company shall give notice (the “Offer Notice”) to the Investor,
stating (i) its bona fide intention to offer and sell, or the fact that it has
offered and sold, such New Securities, as applicable, (ii) the number of such
New Securities offered or to be offered, and (iii) the type, price and terms of
the New Securities.
 
(b) By notification to the Company within twenty (20) days after the Offer
Notice is given, the Investor may elect to purchase or otherwise acquire, at the
price and on the terms specified in the Offer Notice, that portion of the New
Securities that equals the proportion that the Common Shares issued and held, or
issuable (directly or indirectly) upon conversion and/or exercise, as
applicable, of the Series A Preferred Shares and any other Derivative Securities
then held, by the Investor bears to the total Common Shares of the Company then
outstanding (assuming full conversion and/or exercise, as applicable, of all
Series A Preferred Shares and other Derivative Securities). The closing of any
sale pursuant to this Section 4.1(b) shall occur within sixty (60) days of the
date that the Offer Notice is given.
 
(c) If all New Securities referred to in the Offer Notice are not elected to be
purchased or acquired by the Investor as provided in Section 4.1(b), the Company
may, following the expiration of the period provided in Section 4.1(b), offer
and sell the remaining unsubscribed portion of such New Securities to any Person
or Persons at a price not less than, and upon terms no more favorable to the
offeree than, those specified in the Offer Notice.
 
(d) The right of participation in this Section 4.1 shall not be applicable to
(i) Exempted Securities; and (ii) Common Shares issued in the IPO. 
 
4.2 Termination. The covenants set forth in Section 4.1 shall terminate and be
of no further force or effect (i) immediately before the consummation of the
IPO, (ii) when the Company first becomes subject to the periodic reporting
requirements of Section 12(g) or 15(d) of the Exchange Act, (iii) upon the
occurrence of a Liquidation Event (as such term is defined in the Operating
Agreement), or (iv) upon the conversion of the Series A Preferred Shares into
Common Shares (as set forth in the Operating Agreement), whichever event occurs
first. 
 
5. Intentionally Omitted. 
 
6. Miscellaneous. 
 
6.1 Successors and Assigns. The rights under this Agreement may be assigned (but
only with all related obligations) by a Holder to a transferee of Registrable
Securities that (i) is an Affiliate of a Holder; (ii) is a Holder’s Immediate
Family Member or trust for the benefit of an individual Holder or one or more of
such Holder’s Immediate Family Members; (iii) after such transfer, holds at
least four and one-half percent (4.5%) of the then outstanding Registrable
Securities; or (iv) is the transferee of all of the Holder’s Registrable
Securities; provided, however, that (x) the Company is, within a reasonable time
after such transfer, furnished with written notice of the name and address of
such transferee and the Registrable Securities with respect to which such rights
are being transferred; and (y) such transferee agrees in a written instrument
delivered to the Company to be bound by and subject to the terms and conditions
of this Agreement, including the provisions of Section 2.11. For the purposes of
determining the number of shares of Registrable Securities held by a transferee,
the holdings of a transferee (1) that is an Affiliate or stockholder of a
Holder; (2) who is a Holder’s Immediate Family Member; or (3) that is a trust
for the benefit of an individual Holder or such Holder’s Immediate Family Member
shall be aggregated together and with those of the transferring Holder; provided
further that all transferees who would not qualify individually for assignment
of rights shall have a single attorney-in-fact for the purpose of exercising any
rights, receiving notices, or taking any action under this Agreement. The terms
and conditions of this Agreement inure to the benefit of and are binding upon
the respective successors and permitted assignees of the parties. Nothing in
this Agreement, express or implied, is intended to confer upon any party other
than the parties hereto or their respective successors and permitted assignees
any rights, remedies, obligations or liabilities under or by reason of this
Agreement, except as expressly provided herein.
 
 
18

--------------------------------------------------------------------------------

 
 
6.2 Governing Law. This Agreement and any controversy arising out of or relating
to this Agreement shall be governed by and construed in accordance with the
internal laws of the State of Delaware, without regard to conflict of law
principles that would result in the application of any law other than the law of
the State of Delaware.
 
6.3 Counterparts; Facsimile. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. This Agreement may also
be executed and delivered by facsimile signature and in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
 
6.4 Titles and Subtitles. The titles and subtitles used in this Agreement are
for convenience only and are not to be considered in construing or interpreting
this Agreement.
 
6.5 Notices. All notices and other communications given or made pursuant to this
Agreement shall be in writing and shall be deemed effectively given upon the
earlier of actual receipt or: (i) personal delivery to the party to be notified;
(ii) when sent, if sent by electronic mail or facsimile during the recipient’s
normal business hours, and if not sent during normal business hours, then on the
recipient’s next business day; (iii) five (5) days after having been sent by
registered or certified mail, return receipt requested, postage prepaid; or (iv)
one (1) business day after deposit with a nationally recognized overnight
courier, freight prepaid, specifying next-business day delivery, with written
verification of receipt. All communications shall be sent to the respective
parties at their addresses as set forth on the signature pages or Schedule A (as
applicable) hereto, or to the principal office of the Company and to the
attention of the Chief Executive Officer, in the case of the Company, or to such
email address, facsimile number, or address as subsequently modified by written
notice given in accordance with this Section 6.5. If notice is given to the
Company, a copy shall also be sent to Faegre & Benson LLP, 1900 Fifteenth
Street, Boulder, Colorado 80302, Attention: Deborah M. Kelly and if notice is
given to the Investor, a copy shall also be given to Morse, Barnes-Brown &
Pendleton, P.C., Reservoir Place, 1601 Trapelo Road, Waltham, Massachusetts
02451, Attention: Jeffrey P. Steele.
 
6.6 Amendments and Waivers. Any term of this Agreement may be amended and the
observance of any term of this Agreement may be waived (either generally or in a
particular instance, and either retroactively or prospectively) only with the
written consent of the Company and the holders of a majority of the Registrable
Securities then outstanding; provided that the Company may in its sole
discretion waive compliance with Section 2.12(c) (and the Company’s failure to
object promptly in writing after notification of a proposed assignment allegedly
in violation of Section 2.12(c) shall be deemed to be a waiver); and provided
further that any provision hereof may be waived by any waiving party on such
party’s own behalf, without the consent of any other party. Notwithstanding the
foregoing, this Agreement may not be amended, and the observance of any term
hereof may not be waived, in each case, in any way which would adversely affect
the rights of the Key Holders hereunder in a manner disproportionate to any
adverse effect such amendment or waiver would have on the rights of the Investor
hereunder, without also the written consent of the holders of at least a
majority of the Registrable Securities held by the Key Holders. The Company
shall give prompt notice of any amendment or termination hereof or waiver
hereunder to any party hereto that did not consent in writing to such amendment,
termination, or waiver. Any amendment, termination, or waiver effected in
accordance with this Section 6.6 shall be binding on all parties hereto,
regardless of whether any such party has consented thereto. No waivers of or
exceptions to any term, condition, or provision of this Agreement, in any one or
more instances, shall be deemed to be or construed as a further or continuing
waiver of any such term, condition, or provision.
 
 
19

--------------------------------------------------------------------------------

 
 
6.7 Severability. In case any one or more of the provisions contained in this
Agreement is for any reason held to be invalid, illegal or unenforceable in any
respect, such invalidity, illegality, or unenforceability shall not affect any
other provision of this Agreement, and such invalid, illegal, or unenforceable
provision shall be reformed and construed so that it will be valid, legal, and
enforceable to the maximum extent permitted by law.
 
6.8 Aggregation of Stock. All shares of Registrable Securities held or acquired
by Affiliates shall be aggregated together for the purpose of determining the
availability of any rights under this Agreement and such Affiliated persons may
apportion such rights as among themselves in any manner they deem appropriate.
 
6.9 Entire Agreement. This Agreement (including any Schedules and Exhibits
hereto) constitutes the full and entire understanding and agreement among the
parties with respect to the subject matter hereof, and any other written or oral
agreement relating to the subject matter hereof existing between the parties is
expressly canceled.
 
6.10 Delays or Omissions. No delay or omission to exercise any right, power, or
remedy accruing to any party under this Agreement, upon any breach or default of
any other party under this Agreement, shall impair any such right, power, or
remedy of such nonbreaching or nondefaulting party, nor shall it be construed to
be a waiver of or acquiescence to any such breach or default, or to any similar
breach or default thereafter occurring, nor shall any waiver of any single
breach or default be deemed a waiver of any other breach or default theretofore
or thereafter occurring. All remedies, whether under this Agreement or by law or
otherwise afforded to any party, shall be cumulative and not alternative.
 
 
20

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

        COMPANY:    
UNITY BUSINESS NETWORKS, L.L.C. 
 
   
   
  By:  
/s/ Anthony Sheesley
 

--------------------------------------------------------------------------------

Name: Anthony Sheesley
 
Title: Manager
 
Address: 3900 East Mexico Avenue
 
  Denver, CO 80210

 

       
INVESTOR:
 
ZOOM TECHNOLOGIES, INC.
 
   
   
  By:  
/s/ Frank B. Manning
 

--------------------------------------------------------------------------------

Name: Frank B. Manning
 
Title: Chief Executive Officer
 
Address: 207 South Street
 
 Boston, MA 02111 

 
 
 
21

--------------------------------------------------------------------------------

 
 
 

        KEY HOLDERS:  
   
   
 
Signature: 
/s/ Anthony Sheesley
 

--------------------------------------------------------------------------------

Name: ANTHONY SHEESLEY




     
Signature: 
/s/ Robert Paulsen
 

--------------------------------------------------------------------------------

Name: ROBERT PAULSEN

 

     
Signature: 
/s/ Gregory Menard
 

--------------------------------------------------------------------------------

Name: GREGORY MENARD

 

     
Signature: 
/s/ Isaac Elliott
 

--------------------------------------------------------------------------------

Name: ISAAC ELLIOTT


 
 
22

--------------------------------------------------------------------------------

 